El Juez Asociado Sr. ”Wple
emitió la opinión del tribunal.
José de Tbomas presentó una solicitud á este Tribunal interesando que se expidiera un auto de habeas corpus. Se expidió desde luego el mandamiento y se ordenó que se devol-viera diligenciado á la Corte de Distrito de Ponce. La soli-citud expresa substancialmente que el prisionero estaba en-carcelado en la cárcel de Distrito de Ponce, bajo la custodia de Adolfo Lespier, que lo retenía por virtud de una sentencia dictada por la Corte de Distrito de Humacao, condenándole á siete años de Presidio; que dicho José de Thomas fué acusado ante dicha Corte como autor del delito de asesinato en primer grado cometido en la persona de Angel Eomero, y que el Jurado, después de oir y considerar la prueba practicada ante el mismo durante el juicio oral, dictó veredicto contra José de Thomas, declarándole culpable como cómplice del delito de homicidio, y que la Corte de Distrito de Humacao dictó sentencia condenando á dicho José de Thomas como tal cómplice del delito de homicidio á sufrir siete años, de prisión en la penitenciaría; que el veredicto del Jurado, así como la sentencia dictada por la Corte de Distrito de Humacao y el mandamiento expedido para la prisión de José de Thomas, son ilegales y nulos, porque la acusación no expresaba espe-cíficamente la participación de dicho José de Thomas, acusa-do entonces del delito de asesinato, como tal cómplice, ni su *369responsabilidad en1 este sentido, y que en su consecuencia el veredicto y la sentencia no estaban de acuerdo con la acusa-ción y el mandamiento no podía estar autorizado por una sen-tencia que es nula, según lo resuelto por el Tribunal Supremo1 de Puerto Pico, en su sentencia de Io. de febrero de 1907, en el caso de “El Pueblo de Puerto Rico v. Antonio Paz y Santos.”
. El Alcaide Adolfo Lespier, al devolver el mandamiento, mostró que retenía al prisioneró por virtud de una senten-cia que, copiada á la letra, es como sigue:
“Estados Unidos de América. El Presidente de los Estados Uni-dos, ss., En el nombre y por la autoridad del Pueblo de Puerto Rico. El Pueblo de Puerto Pico v. José de Thomas. Delito: Asesinato en Primer Grado. En la Corte de Distrito de Humacao. Sentencia.— Esta causa ha venido ante la corte, en virtud del señalamiento previa-mente hecho para el día 20 de marzo, hallándose presente el Sr. Fiscal J. R. Aponte, en representación del Pueblo de Puerto Rico, y el acusado José de Thomas, por su propia persona y por sus abogados José de Guzmán Benitez y Ulpiano Yaldéz, habiéndose celebrado'el ac-to de arraignment contra dicho acusado por el delito de asesinato en primer grado, en cuyo acto el acusado, en propia persona, hizo la ale-gación de no culpable disponiendo la ley que sea juzgado por un jura-do, y habiendo surgido de dicha alegación las cuestiones litigiosas, fué señalada la vista del juicio para el día 20 del actual, en cuyo tiempo, estando presente un jurado de hombres buenos y legales, que instruido para oir las cuestiones litigiosas y rendir un veredicto recto, de acuerdo con la ley y la prueba, se ha retirado á deliberar, trayendo el siguiente veredicto: “Nosotros, el Jurado, encontramos al acusado José de Thomas, culpable como cómplice del delito de homicidio voluntario.” Y habiéndose preguntado al acusado si existe cualquiera causa ó motivo que impida el pronunciamiento de la sentencia, á lo cual ha contestado negativamente. — Por lo tanto, la Corte ordena, adjudica y decreta que al acosado José de Thomas, convicto como cómplice del delito de homi-cidio voluntario, sufra la pena de siete años de presidio con trabajos forzados en la Penitenciaría de San Juan de Puerto Rico, y las costas del juicio. — Dada en Humacao, bajo mi firma, a los veinte.y ocho días del mes de marzo de mil novecientos cinco. —J. A. Erwin, Juez de la Corte de Distrito de Humacao. Testifico: Enrique Rincón, Secretario de la Corte de Distrito.”
*370El informe del Alcaide continúa expresando que la anterior sentencia fué apelada para ante el Tribunal Supremo y confirmada por ese Tribunal, y que se ordenó su ejecución, por virtud de la cual, y de acuerdo con el artículo 330 del Có-digo de Enjuiciamiento Criminal, la prisión empezó el día 30 de diciembre de 1905.
En la vista que tuvo lugar ante la Corte de Distrito de Ponce se presentaron ciertos documentos conteniendo la opi-nión del Tribunal Supremo dictada en la causa que fué apelada por el peticionario y también la dictada en el caso de El Pueblo de Puerto Pico v. Antonio Paz y Santos que fué resuelto el día 21 de febrero de 1907.
La Corte de Distrito de Ponce denegó la petición de habeas corpus eon fecha 11 de marzo de 1907 y- el caso se presentó ante esta corte, por virtud'de una apelación. En su informe, ante este tribunal, el fiscal alegó que era doctrina estable-cida por la Jurisprudencia del Tribunal Supremo de los Es-tados Unidos, así como por la resolución de este Tribunal en el caso de Ex Parte Hobard S. Bird, que cuando una persona está encarcelada en la Penitenciaría, por virtud de una sentencia dictada por un Tribunal que tenga jurisdicción so-bre la persona y sobre el delito, la legalidad de su prisión no puede ser impugnada colateral ó indirectamente por medio de un procedimiento de habeas corpus. Indudablemente que es esta la fórmula general de un principio amplísimo. Ha sido establecido repetidas veces que el auto de habeas corpus no puede utilizarse á los efectos de un auto por'causa de error ó de una apelación, y que meras irregularidades de procedi-miento, ó errores de derecho cometidos durante la celebración del juicio oral ó en la resolución de un caso no pueden ser •examinadas, por virtud de este procedimiento. 12 American & English Encyclopedia of Law, pp 246-247; Bailey sobre jurisdicción, secciones 24, 25 y 26; Ex parte Parks, 93 U. S., 18 y casos allí citados; Ex parte Hollis, 59 Cal., 405, 407; United States v. Pridgeon, 153 U. S., 48, y casos citados.
*371Se hace sin embargo una distinción entre aquellos casos que son meramente irregulares ó erróneos y aquellos en que la sentencia debe ser considerada nula, por virtud de algún defecto á los efectos de una impugnación por el procedimien-to colateral ó indirecto; no parece haberse hecho distinción alguna por los Tribunales entre una sentencia dictada en un asunto civil y una pronunciada en causa criminal. Yéase la nota del caso de Morrill v. Morrill, 23 Am. St. Rep. p. 110; Tenney v. Taylor, 1 App. G. C. 227; United States v. Pridgeon, 153 U. S. 48; Windsor v. Mc Veigh, 93 U. S. 282; Russell v. Shurleff, 28 Colo. 414; 89 Am. St., Rep. 216; y nota en la página 221.
Con respecto á las sentencias dictadas en cansas crimina-les, hay dos casos que constituyen una autoridad en la materia, y que son los de El Pueblo v. Liscomb, 60 N. Y., 571; 19 Am., Rep. 211; y el caso de Ex parte Lange, que se encuentra en el tomo 18 Wall. pág. 163. En el caso de Ex parte Lange, la ley autorizaba la pena de multa ó prisión y la Corte impuso una sentencia de multa y prisión. La multa se pagó y en el mismo •término la corte trató de modificar la sentencia, imponiendo prisión, en vez de la primera sentencia de multa y prisión. La corte en su opinión, después de ocuparse de las sentencias en general y de los errores ó irregularidades de las sentencias en particular, dice:
“Pero se ha dicho que aún concediendo todo esto la sentencia, por virtud de la cual está detenido el prisionero es errónea, pero no nula; y como esta corte no puede revisar esa^sentencia por motivos de error, solamente puede excarcelar al prisionero en los casos en que sea nula.
'£ Pero no estamos de acuerdo con la premisa principal de este argu-mento. Una sentencia puede ser errónea y nó nula, y puede ser errónea porque es nula. Las diferencias entre una sentencia nula y una que simplemente pueda ser anulada son muy poco perceptibles, y, según el punto de vista bajo el cual se las considere pueden caer dentro de una ú otra clasificación.
■ “Opinamos que cuando un prisionero ha sufrido completamente una de las penas alternativas á que solamente la ley le sujetaba por ra-zón de una sentencia válida, como sucede en este caso, el tribunal pier-*372de toda facultad para imponerle otro castigo. El principio que hemos discutido interpone entonces su protección é impide que el acusado sea castigado otra vez por ese delito. El récord de los procedimientos de la corte, cuando se dictó la segunda sentencia, muestra que en ese mis-mo caso, y por ese mismo delito, el acusado había cumplido y sufrido enteramente uno de los castigos que la ley prescribe para ese delito, y que había sufrido cinco días de prisión á causa del otro. Muestra así que las facultades del tribunal para castigarle por el mismo delito ha-bían- cesado. Á no ser que sea nula toda la doctrina establecida en nuestro sistema de jurisprudencia, tanto constitucional como del dere-cho común sobre protección de los derechos personales, en ese sentido, la autoridad que tenía la corte para castigar al acusado había cesado. Sus facultades habían terminado y el ejercicio de las mismas le estaba prohibido en adelante. Fué un error, pero fué un error, porque las facultades para dictar otra sentencia no existían.
“No se contesta á este argumento, alegando que de acuerdo con la ley, el tribunal tenía jurisdicción sobre la persona del acusado y sobre el delito. De aquí no puede deducirse en modo alguno que estos dos requisitos den validez á cualquier sentencia' que la corte pueda dictar en casos semejantes, á pesar de lo errónea que pueda ser. Si un juez de paz que tenga competencia para imponer una .multa por la comisión de un misdemeanor, y teniendo ante sí debidamente á la parte acusada por su comisión, dictara sentencia, ordenando que se le colgara esa sen-tencia sería simplemente nula. ¿ Por qué sería nula ? Porque no tenía facultades para dictar semejante sentencia. De la misma manera si un tribunal de jurisdicción general, con una acusación por libelo, dicta-ra una sentencia de muerte, ó de confiscación de bienes, sería nula por la misma razón. Ó si con una acusación por traición, la corte dic-tara sentencia, declarando convicto al acusado del delito de alta trai-ción, y ordenando por ella que los herederos del criminal no heredaren sus bienes, los cuales declara la sentencia que deben ser confiscados á favor del Estado, esa sentencia sería nula con respecto á la prohibición de heredar y á la confiscación de los bienes á favor del Estado, por haber extralimitado la corte su autoridad y estar prohibida semejan-te sentencia por la Constitución. ’ ’
En el caso de Windsor v. Mc Veigh, que se encuentra en el tomo 93 U. S. p. 282, el Tribunal Supremo, dice:
‘ ‘ La doctrina invocada por el abogado de que una vez que un tribunal ha adquirido jurisdicción, tiene la facultad de resolver todas las cuestiones que surjan en el caso, y que su sentencia, á pesar de lo erró-*373nea que pueda ser, no puede impugnarse colateral ó indirectamente, es indudablemente correcta como una proposición ó principio general, pero, como toda proposición general, está sujeta á muchas modifica-ciones en su aplicación. Todos los tribunales, aún los más altos, tienen su jurisdicción más ó menos limitada: están limitados á determinadas clases de acciones, tales como civiles ó criminales; ó á determinados modos de administrar justicia tales como el legal ó el de equidad • ó á asuntos de un carácter especial, tales como aquellos que surgen en las aguas navegables, ó se refieren á disposiciones testamentarias de bie-nes; ó al uso de un procedimiento determinado para dar ejecución á su sentencia. Norton v. Meador, Corte de Circuito de California. Aunque la corte posea jurisdicción de una causa, de la materia,- y so-bre las partes, está, sin embargo, limitada en su sistema de procedi-miento y en la extensión y naturaleza de su sentencia. Debe actuar judicialmente en todo sentido y no puede entonces extralimitar las fa-cultades que la ley le concede. Si por ejemplo se trata de una acción en cobro de pesos, el tribunal, á pesar de su completa jurisdicción sobre la materia y las partes, no tiene facultad para imponer al demandado una sentencia de prisión en la Penitenciaría. Si se tratare de una ac-ción por libelo ó por daño personal, la'eorte no puede ordenar en ese ca-so el estricto cumplimiento de un contrato. Si se tratare de .una ac-ción sobre posesión de bienes inmuebles, la corte no tiene facultad al-guna para admitir en ese caso la prueba de un testamento. Ejemplos de esta naturaleza muestran que-la doctrina general á que se refiere el abogado está sujeta á muchas modificaciones. Las sentencias referi-das, dictadas en los casos que hemos supuesto, no serían •ñeramente erróneas, serían absolutamente nulas; porque la corte que las dictara excedería los límites de su autoridad en aquellos casos. Yéase la forma en que se expresa el Juez Asociado Sr. Miller, con respecto al particular, en el caso de Ex-parte Lange, 18 Wall., 163. De igual manera se es-tableció por este Tribunal en el caso de Bigelow v. Porrest, 9 id. 351, que una sentencia en caso de confiscación, que decretó la confiscación del derecho de propiedad sobre la finca era nula, en cuanto al remanen-te, después de haber terminado el derecho vitalicio del propietario. Á la objeción de que el decreto era concluyente, en cuanto á que el de-recho de propiedad íntegro había sido confiscado, el Juez Asociado, Sr. Strong, al emitir la unánime opinión del tribunal, contestó: ‘induda-blemente que un decreto de una corte que tenga jurisdicción para dic-tarlo, no puede ser impugnado colateral ó indirectamente; pero, con arreglo á la ley del Congreso, la Corte dé Distrito no tenía facultad para ordenar una venta que confiriera al comprador derechos que *374tuvieran un término de duración mayor que el de la vida de French Forrest (el propietario). Si así lo hubiera hecho, hubiera extralimi-tado su jurisdicción.’ Id. 350.”
En el caso de Ex parte Bain, 121 U. S. 13-14, hubo una en-mienda 4 una acusación sin que hubiera sido presentada de nuevo por el G-ran Jurado. El procedimiento fué inpugnado en habeas corpus, y el Tribunal Supremo dice:
“Bajo tales cireumstaneias de nada sirve decir que la corte conser-va, sin embargo, jurisdicción sobre la persona y el delito, porque, aun-que tiene á la persona en su poder, y tendría jurisdicción sobre el der lito, si se le hubiera conferido debidamente por medio de una acusa-ción, la jurisdicción sobre el delito ha cesado y el tribunal no tiene fa-cultades para seguir conociendo del caso por falta de una acusación.”
Y la corte cita los casos de Ex parte Lange, 18 Wall., 163. Ex parte Parks, 93 U. S., 18. Ex parte Wilson, 114 U. S., 417.
En el caso de United States v. Walker, 109 U. S., 258, en que se aprobó lo resuelto en el caso de Ex parte Lange, la Cor-te, al declarar nula una orden dictada por la Corte del Distri-to de Columbia, que tiene jurisdicción en materia de testamen-tos, dice:
“No se contesta á esto diciendo que la corte tenía jurisdicción so-bre la persona del prisionero, y sobre el delito, con arreglo á la ley. De ninguna manera ha de seguirse que estos dos hechos den validez á cualquier sentencia que la corte pueda dictar en casos semejantes, cualesquiera que fueran los errores que contenga.
Un cierto número de autoridades sostiene que en todo los casos la jurisdicción de un tribunal ó juez para dictar una sen-tencia determinada es materia que puede ser propiamente in-vestigada en un procedimiento de habeas corpus. Las autori-dades se encuentran en una nota á Koopke v. Hill, 87 Am St., Rep. pp. 172 y 173. De igual modo hay una amplia discusión sobre la cuestión de jurisdicción- en el caso de Ex parte Cox, 3 Idaho-530: El estatuto de Idaho sobre habeas corpus es igual al nuestro. La sentencia en el caso de Ex parte Cox *375se declaró nula debido á nn exceso en el número de años de prisión señalados al prisionero.
Irregularidades y errores de todo género ban sido someti-dos á la consideración de los tribunales en procedimientos de habeas corpus. Parece que no se ba planteado la verdade-ra cuestión que en este caso se presenta para su examen, ó sea, si una persona acusada como autor y declarada convic-ta como cómplice podría sostener que en la sentencia en este caso era nula y no meramente errónea. Que tal sentencia es errónea, ba sido establecida fuera de toda duda por este Tribunal en el caso de El Pueblo v. Antonio Paz y Santos. En ese caso se cita mucba jurisprudencia de Tejas, pero las deci-siones del Tribunal Supremo de California se pronuncian en el mismo sentido.
En el caso de Ex parte Hobart S. Bird, este tribunal tuvo presente la distinción que se bizo entre sentencias nulas y aquéllas que son meramente erróneas al decir:
“Del examen de estas secciones resulta claramente que la única sección aplicable á este caso es el primer párrafo de la sección 483, por la que se declara que “cuando se haya excedido la jurisdicción de tal tribunal ó funcionario” se podrá poner en libertad al acusado. No puede haber duda después de una revista minuciosa de todos los autos, y de las razones alegadas por el peticionario para que se le ponga en libertad, que en este caso el Tribunal de Distrito tenía jurisdicción sobre el delito denunciado, sobre la persona del acusado y sobre el asunto de que se trataba en esta causa, que no se había exce-dido la jurisdicción en lo más mínimo, y que el Tribunal Supremo te-nía jurisdicción de apelación para decidir dicho asunto al interponer-se el recurso de apelación.
No se ha demostrado nada en la solicitud ni en el alegato que pue-da atacar con éxito esta jurisdicción ó la forma en que se ha ejercido, y tanto por esta razón, cuanto por otras expresadas en la presente, la solicitud no puede prevalecer.”
Así se verá que este Tribunal reconoció que deben existir tres elementos: jurisdicción sobre la persona del acusado, sobre el delito y sobre el delito determinado de que se acuse.
*376En el caso de El Pueblo y. Liscomb, supra, la corte en una opinión emitida por el Juez Asociado Sr. Alien, cita el caso de Ex parte Lange, y dice:
“El Sr. Gill, en sus valuables comentarios al caso de McLeod, 3 Gill, 647, ha resumido cuidadosamente, y con su acostumbrada preci-sión, la ley referente al procedimiento de Habeas Corpus, y señalan-do los puntos en que los Estatutos de este Estado se apartan del dere-cho común, vy las premisas anunciadas por él están bien establecidas por las autoridades citadas en la nota, y en cuanto tienen aplicación al presente caso pueden ser brevemente expuestas. Tanto por el Dere-cho común, como con arreglo á los Estatutos de este Estado, si la par-te está detenida, por virtud de un mandamiento, la existencia y validez de tal mandamiento son las únicas cuestiones en discusión, y el dere-cho de investigar la validez del mandamiento tiene ia misma extensión que aquel que se concede en una acción por prisión ilegal. Si de la faz del mandamiento aparece su validez, se considerará legal prima facie, y el prisionero debe asumir el peso de impugnar su validez pro-bando que ha habido falta de jurisdicción. Errores, irregularidades, ó faltas de forma, no constituyen objeción alguna; ni lo es ningún defecto que pueda ser enmendado ó remediado por el tribunal que lo expidiera. Sino hubo una facultad legal para dictar la sentencia ó decreto, ó expedir el mandamiento, no hubo tribunal competente, y, por consiguiente, no hubo sentencia ó mandamiento. Todo es nulo y cor am non judies.”
En una opinión concurrente el Juez Asociado, Sr. Rapallo, dice: .
“Se ha sugerido que, con arreglo á nuestro estatuto, una persona ■detenida, por virtud de una sentencia ó decreto definitivo dictado por un tribunal competente, con jurisdicción en lo civil ó en lo criminal, está excluido de gozar los beneficios de este mandamiento. En mi opinión esa objeeción está suficientemente contestada en el Dictamen ■de mi ilustrado compañero Alien. Según los términos en que aparece concebida le ley, la corte que dictara la sentencia definitiva, por virtud de la cual estuviere detenido el prisionero, debe ser, no solamente una corte de jurisdicción en lo civil ó en lo criminal, sino también debe ser competente. Esta palabra no tendría efecto alguno á no ser que ■significara competente para dictar tal sentencia.”
*377Así se verá que la ley, bajo la cual la Corte de New York estaba funcionando, es idéntica, en realidad, á la sección 482 de nuestro propio Código de Enjuiciamiento Criminal.
Los hechos del caso son que el promovente Tweed, que fué juzgado, por virtud de una acusación que contenía doscientos veinte cargos distintos, fué declarado culpable de doscientos cuatro cargos, y por doce de esos cargos fué sentenciado á doce términos sucesivos de prisión de un año cada uno, y á pagar una multa de doscientos cincuenta dollars por cada uno de dichos cargos; y por otros cargos fué condenado á pagar dos multas más, ascendentes en su totalidad, estas multas, á doce mil quinientos dollars. El castigo máximun fijado para un misdemeanor de la naturaleza del que se abusó, era un año de prisión y una multa de doscientos cincuenta dollars. Des-pués que el promovente hubo sufrido un año de prisión y paga-do una multa de doscientos cincuenta dollars, presentó solici-tud para que se expidiera auto de habeas corpus, á fin de que se investigara la legalidad de la prisión subsiguiente. Se re-solvió que la sentencia impuesta por un sólo delito era correc-ta, y que las demás sentencias las dictó el tribunal excedien-do su jurisdicción, y era absolutamente nula y no meramente errónea; el prisionero, después de la ejecución de una senten-cia, tenía derecho á ser excarcelado por'medio de habeas corpus. No había duda que en este caso la corte tenía jurisdic-ción sobre la persona del acusado y sobre cualquiera de los delitos determinados de que se le acusó.
En esa época regía en el Estado de New York el Derecho común en lo que hacía referencia á las acusaciones, y la corte declara que no había autoridad en dicho Estado para permi-tir la acumulación de varios cargos criminales en una sola, á pesar de ser distinta la práctica en Inglaterra y algunos de los otros Estados Unidos.
La Corte expresa que no hay inconveniente en exponer el mismo delito en tantos modos diferentes como se estime procedentes. Cita también el Tribunal el caso de Crepps v. Durden, 5 Cowp. 640. Ese fué un pleito de daños y perjuicios *378con motivo ' de una declaración de culpabilidad hecha por Durden,. Juez de Paz, contra Crepps por “ejercer su oficio-habitual endomingo,” y habiéndose probado que hubo varias ventas en un domingo determinado, Durden impuso á Crepps varios castigos.- La demanda fué declarada con lugar aunque no sé anularon las sentencias. La jurisdicción del magistrado para declarar la culpabilidad é imponer un castigo por un delito no fué discutida, pero el Tribunal Inglés resolvió que no tenía absolutamente ninguna jurisdicción para dictar las tres últimas sentencias, por la razón de. que los actos come-tidos en un mismo día no podían dar lugar más que á un solo delito y á un sólo castigo, y se resolvió que la convicción era -nula por razón de un exceso de jurisdicción.
En el caso de Ex parte Giambonini, 117 Cal., 573, se dice:
“El-peticionario fué declarado culpable en el tribunal de policía de la ciudad Stockton, del delito de vender bebidas alcohólicas á un niño menor de diez y ocho años. Fué condenado á pagar una multa de cien dollars y en defecto de pago, á prisión por cien días en la cárcel de la ciudad. C. P. Rendon, que actuó como juez de la corte de policía, fué siempre juez de paz de la ciudad de Stockton.
“El peticionario alegó que la sentencia dictada contra él era nula, porque el tribunal de polícia de la ciudad de Stockton no tenía exis-tencia legal.”
Se admitía este hecho, pero se sostenía que C. P. Rendon, que actuó como juez del tribunal de policía, fué siempre juez de paz, y que, por lo tanto, tenía jurisdicción sobre la persona y sobre el delito cometido por el acusado. El Tribunal se ex-presa así:
“Un tribunal es un lugar en donde se administra justicia legal-mente, si faltare el primer requisito esencial de un tribunal'constituido legalmente, el acusado no ha sido juzgado con arreglo á las leyes del territorio.
“Por la misma razón no puede decirse que la sentencia puede ser’ considerada válida, porque el funcionario judicial tenía jurisdicción sobre el delito y sobre la persona como juez de paz. Un juez de jure de un tribunal legalmente constituido puede ejercer su jurisdicción *379solamente en la forma que prescribe la ley. Según lia dicho el Tribunal Supremo de los Estados Unidos en el caso de Windsor v. McVeigh, 93 U. S., 282, ‘aunque el tribunal posea jurisdicción de una causa, de la materia, y de las partes, está, sin embargo, limitada en su sistema de procedimiento y en la extensión y naturaleza de su senten-cia. Debe actuar judicialmente en todo sentido y no puede entonces extralimitar las facultades que la ley le concede.’ El Juez de Paz pudo haber juzgado al acusado solamente en su juzgado de paz, y ninguna validez pueden llevar consigo las sentencias que él dictare en cualquier otro forum. De la misma manera pudo haberle juzgado por medió de un consejo de guerra como haber dictado sentencia en un tribunal de polícia constituido ilegalmente. Es requisito esencial para la validez de una sentencia que la corte que la dicte tenga juris-dicción. (Anthony v. Kasey, 83 Va., 338; 5 Am. St. Rep., 277.) La corte que dictó esta sentencia siendo un tribunal anticonstitucional, no tenía absolutamente ninguna jurisdicción.
“El caso de Ex parte Reilly, 85 Cal., 632, no pasa desapercibido. Las opiniones aquí expresadas puede ser que se aparten de aquéllas que se encuentran en los casos anteriores, pero creemos que la inter-pretación más sana de la- ley es la que aquí expresamos. Procede que el peticionario sea excarcelado, y así se ordena. ’ ’
Concediendo que hay semejanza entre los principios apli-cables á las sentencias dictadas en casos civiles y á las dicta-das en casos criminales, es bueno reconocer que en las cortes de casi todos los Estados una sentencia que no responda á las cuestiones debatidas se considera nula, y el Tribunal Supremo de los Estados Unidos, en el caso de Reynolds v. Stockton, 140 U. S., 270, dice:
“Pero sin acumular autoridades la proposición que sugiere aqué-llas á que se ha hecho referencia, y la que nosotros sostenemos, es, que para dar á una sentencia, aunque sea dictada por un tribunal de jurisdicción general, el mérito y efecto de una sentencia con res-pecto á las partes, debe, además de las limitaciones expresadas ante-riormente, estar en harmonía con las cuestiones planteadas por las alegaciones. ’ ’
Además del caso de Hobart S. Bird, á que nos ha referido el Fiscal de este Tribunal, cita también el caso de Ex parte *380Shaw y el de In Re Lehinkul, y algunos otros casos del Tribunal Supremo de los Estados Unidos. En cuanto nos ha sido posible consultar estas referencias, hemos visto que todos es-tos casos formulan el principio general de que meros erro-res ó irregularidades de derecho no pueden ser objeto de re-visión por medio de un procedimiento de habeas corpus, pro-posición que hemos discutido anteriormente.
In Re Eckart, 166 U. S., 481 es un caso que hace referencia á una solicitud para que se dicte un auto de habeas corpus, y en dicho caso resolvió el tribunal que cuando una corte de Estado ha adquirido jurisdicción, por virtud de una acusación de asesinato y las leyes del Estado establecen una división de ese delito en tres grados y disponen que corresponde á las facultades, del Jurado determinar bajo qué grado se encuentra comprendido el delito, el hecho de condenar al prisionero por el delito de asesinato en primer grado sin que el Jurado hu-biere especificado de qué delito era él culpable, aunque es erró-neo, no constituye un defecto de carácter jurisdiccional, que pueda ser remediado en un procedimiento de habeas corpus, porque los términos del veredicto eran suficientes para au-torizar la imposición del castigo por el más altó grado del delito imputado.
Dice además el tribunal:
“El caso que aparece del récord no está comprendido dentro de ninguna de las excepciones establecidas á la regla general, de que cuando una corte tiene jurisdicción, de acuerdo con la ley, sobre el delito imputado y sobre la parte á quien se acusa, sus sentencias no son nulas de tal manera que puedan ser impugnadas por un procedi-miento colateral ó indirecto. Se cita el caso de Estados Unidos v. Pridgeon, 153 U. S., 48, que á su vez cita los casos principales de Ex Parte Lange y del Pueblo v. Liscomb que expresan la regia general y sus' excepciones. ’ ’
In Re Snow, 120 U. S. 286, es también uu caso en que se dis-cutieron'las reglas y sus excepciones y el caso de Crepps v. Durden, fué también considerado; véase, además, el caso de Ex parte Reed, 100 U. S., 13.
*381¿En qué difiere el caso 'sometido á nuestra consideración de aquellos en que el tribunal carecía de jurisdicción por no existir una segunda acusación, que fue el punto de discusión en los casos de habeas corpus de Ex parte Bain y Ex parte Wilson?
Con arreglo al artículo 35, los partícipes en los crímenes, se clasifican en principales ó autores y cómplices, de modo que, de acuerdo con nuestro Código Penal, la única persona que se conoce con el nombre de cómplice es la que en la ley común se distingue .con el de cómplice después del beclao. Cualquier persona que se le hubiere calificado como cómplice antes del hecho es ahora conocido en la ley común como principal ó autor. La sentencia en el presente caso demuestra que el prisionero fué declarado culpable como cómplice. El uso de la palabra “cómplice” en la sentencia no puede hacer referencia á otra persona que á la que especifican los artículos 35 y 37. El castigo que ha de imponerse á un cómplice está determina-do .en el artículo 18 del Código Penal, y en este caso se impu-so al prisionero el máximun de la pena.
Según el artículo 36 del Código Penal, todas las personas relacionadas en la .comisión de un crimen, ya cometan el mis-mo de una manera directa ó ayuden ó inciten la comisión de dicho crimen, son culpables como principales.
La sección 37 dice: “Todas las personas que después de tener conocimiento perfecto de que un delito grave (felony) se ha perpetrado, traten de ocultarlo de las propias autori-dades, ó alberguen ó protejan á la persona acusada ó declara-da culpable de dicho delito, son cómplices.” Como hemos visto, las autoridades de los varios Estados se pronuncian en el sentido de que uno que ha sido acusado como principal no puede ser declarado como cómplice. El Código de Enjuicia-miento Criminal dispone que toda persona debe ser juzgada, por virtud de una acusación presentada por el Fiscal (véase la sección 3 y 6 et seq.) Aunque en Puerto Pico no se exige la acusación del Gran Jurado, sin embargo, una persona no puede ser acusada de un delito y convicta, de otro. El mero *382hecho de que el delito que supone la complicidad esté intima-mente ligado al delito de que puede ser castigado el autor principal, no cambia el hecho de que los dos son delitos distintos. Nuestro Código de Enjuiciamiento Criminal contiene amplias disposiciones para principiar de nuevo un proceso en los casos en que la prueba sea insuficiente para justificar la prosecu-ción de algunos ya empezados. (Yéase la sección 308 del Códi-go de Enjuiciamiento Criminal etc.).
Si la Corte de Distrito de Humacao obtuvo jurisdicción sobre la persona del prisionero en este, caso particular, debe haber sido, por virtud de la acusación presentada contra él como autor principal. Por virtud de esa acusación, tenía au-toridad para juzgarle por el delito de asesinato y para decla-rarle convicto de un delito menor de homicidio, pero, según las autoridades de' las cortes de los Estados Unidos, así como por nuestra propia-- resolución dictada en el caso de Antonio Paz y Santos, la complicidad es un delito distinto.
Aunque no tenemos requisitos con respecto á que las acu-saciones deban ser formuladas por el Gran Jurado, sin embargo, las disposiciones semejantes que nuestros estatutos contienen para protección de la persona del prisionero, exigen que debe procederse contra él, por virtud de una acusación ju-rada por el Fiscal. El simple arresto del mismo no es sufi-ciente para autorizar una declaración de culpabilidad contra él por cualquier delito. Para que el tribunal adquiera ju-risdicción es necesario que se le presente una acusación. Si esa acusación es limitada, la corte no tiene jurisdicción para salirse fuera de sus límites.
En el caso de El Pueblo v. Granice, que se encuentra en el tomo 50 Cal., 448, la corte dice:
“Durante el juicio de esta causa, el acusado ofreció probar que en la acusación se habían insertado ciertas palabras, y que otras pala-bras determinadas de la acusación se habían cambiado después de haber sido presentada la misma y de formar parte del récord de la corte. El fiscal objetó á la admisión de semejante prueba por el fun-damento de que el abogado del acusado había sido informado por *383uno de los fiscales, antes de que el acusado contestara la acusación, “que la acusación había sido alterada después de haber sido formulada por el Gran Jurado ”; y “ que había muchos testigos para probar que tal alteración se había cometido,” El tribunal se negó á permitir al acusado que presentara la prueba. Es deber de cualquiera de las partes llamar la atención del tribunal con respecto á cualquiera alte-ración que se haga en el récord de un procedimiento que esté pen-diente, sin demora alguna y en la primera oportunidad en que pueda hacerse, después que haya tenido conocimiento de tal alteración. En este caso, tanto el fiscal como el acusado, tenían ese deber. Aunque el acusado no promovió este asunto prontamente, no por eso queda impedido de probar que en la acusación se han hecho alteraciones. Antes de que se cometieran las, alteraciones que se alegan, la acusa-ción imputaba al acusado solamente el delito de homicidio, pero des-pués de alterada, le imputa el delito de asesinato. Con arreglo á esa acusación, la corte no tenía jurisdicción para juzgarle por ningún otro delito, sino el que se expresaba en la acusación cuando fué presentada por el Gran Jurado. El consentimiento por parte del acusado, ya se dé directamente ó se deduzca de sus hechos ú omisiones, no puede conferir jurisdicción al tribunal para juzgar al acusado por ningún otro delito distinto de aquel que se le imputa en la acusación, tal y como ha sido presentada y devuelta por el Gran Jurado.
“Se revoca la sentencia y la orden y se devuelve la causa para la celebración de un nuevo juicio. ’ ’
En el caso de Granice, así como en el de Ex parte Bain del Tribunal Supremo de los Estados Unidos, se trató de enmendar la acusación, pero el Tribunal resolvió .que era ne-cesario otra acusación y que el hecho de haber dejado de pre-sentarla, privaba á la corte de jurisdicción. En el caso de José de Thomas no se trató nunca de acusarle como cómplice.
En el Estado de Nevada, cuyos estatutos parecen seguir los de California, tienen una disposición semejante á la sección 201 de nuestro Código Penal, por la que todo asesinato come-tido al perpetrarse algún incendio, rapto ó escalamiento, es de primer grado.
En el caso de Ex parte Dela, 83 Am. St., Rep. 603, que es un caso de habeas coxptís, el peticionario había sido acusado *384<Je asesinato en primer grado y convicto de violación. La Corte dice en la página 609:
“Se admite que la corte tenía jurisdicción sobre la persona del peticionario y jurisdicción sobre la materia, ó sea el delito de asesinato,, de que fué acusado. Se admite también que la corte tenía jurisdicción para juzgar y castigar á una persona acusada de violación. Pero ¿podemos sostener, en virtud de la prueba que aparece del récord, que la corte tenía jurisdicción para dictar la sentencia de prisión en este caso determinado?
“No es suficiente alegar que como la corte tenía jurisdicción sobre la persona y jurisdicción para juzgar, declarar convicto y castigar ciertos delitos, necesariamente tiene jurisdicción sobre la materia en un caso determinado.
“El ejercicio de la jurisdicción en este caso, y en todos los casos de felony, depende de ciertas condiciones y requisitos, la falta de los cuales hace que la acción del tribunal sea, no meramente irregular, errónea y sujeta á nulidad, sino absolutamente nula. En la sección 8, artículo 1 de la Constitución, se prescribe, en términos prohibi-torios, entre otras cosas, que ninguna persona será juzgada por un delito capital ó infamante (á excepción de ciertos casos especificados, ninguno de los cuales es el que estamos considerando,) sino por virtud de la presentación ó acusación del G-ran Jurado, y que ninguna persona será privada de su vida, libertad ó hacienda sin que mediare de-bido procedimiento legal. ¿Podría siquiera pretenderse que el tribunal, á pesar de estos términos imperativos y prohibitivos de la cons-titución, podría dictar una sentencia de prisión que fuera válida por un delito del cual tiene jurisdicción, sin que mediara la presentación ó acusación que imputara la comisión, del delito determinado? ¿No se-ría la acción de la corte, en tal procedimiento, completamente nula, á causa de un exceso de su jurisdicción, y porque privó á la parte de su libertad, sin que mediare debido procedimiento legal?
“La cuestión que se discute no es una de irregularidad, que surge de reglas de procedimiento, sino que es una de derecho sustantivo, basada en términos expresos de garantía constitucional. Se alega que del récord aparece que el prisionero fué acusado, juzgado, con-victo y condenado por el delito de asesinato. Tomando en considera-ción hechos de carácter presuntivo, esta alegación es probablemente correcta; pero los hechos probados que aparecen en el récord contra-dicen é impugnan estas presunciones, y muestran concluyentemente que el peticionario fué convicto del delito de violación, delito por el *385cual, ni fné acusado, ni juzgado y del cual no pudo haber sido con-victo, bajo el cargo que se le hacía en la acusación.”
En el caso qne estamos considerando, el Tribunal proba-blemente fné inducido á error, por virtud de la íntima relación, que existe entre el delito acusado, y aquél del cual fué en defi-nitiva, declarado culpable el prisionero. Un caso semejante-podría suponerse cuando acusada una persona de abuso de-confianza fuera declarada culpable de robo, sino hubiera una ley' que autorizara tal declaración de culpabilidad. '
A la Legislatura corresponde determinar si lo estimare procedente, si una persona acusada de asesinato pueder ser convicta como cómplice, pero en tanto en cuanto la Legislatura no lo haya hecho, las cortes tienen que sujetarse á los delitos incluidos dentro de aquél imputado en la acusación. En el ca-so de In Re Eckart, 166 U. S., 481, arriba citado, se expresan las facultades de un tribunal en estos casos. En el caso que estamos considerando no se trató de enmendar la acusación, y lo único que el tribunal tuvo ante sí fué la acusación que no le daba jurisdicción para juzgar por el delito que supone la complicidad. Aunque parece probable que el prisionero acusado de asesinato quisiera que se le declarara culpable como cómplice, sin embargo, como hemos dicho en el caso de Ex parte Granice, su mero consentimiento no podría confe-rir jurisdicción.
La Corte, como hemos dicho, incurrió en el error de esti-mar que este delito estaba incluido en la acusación. EL pri-sionero pudo haber incurrido en el mismo error. En la ape-lación ante este Tribunal expresamente manifestó que él no tenía objeción alguna que hacer contra la sentencia, excep-to en aquella parte en que la sentencia era excesiva. No ha-biendo tenido jurisdicción la corte inferior, el hecho de que este tribunal confirmara su sentencia, no cambia la naturaleza de la sentencia, bajo la cual fué en definitiva condenado. La sentencia era nula, por consiguiente, José de Thomas nunca ha sido legalmente convicto de delito alguno y no podría *386alegar minea que había estado expuesto dos veces por el mis-mo delito, que. es lo que en algunos casos se ha considerado como la piedra de toque para probar la validez de una senten-cia condenatoria.

Resuelto de conformidad.

■ Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández y Figueras.
Juez disidente: Sr. MacLeary.